Case 2:18-cv-00139-JDL Document 82-5 Filed 09/03/20 Page 1 of 29   PageID #: 828




                              Rule 12(c) Motion 00112
Case 2:18-cv-00139-JDL Document 82-5 Filed 09/03/20 Page 2 of 29   PageID #: 829




                              Rule 12(c) Motion 00113
Case 2:18-cv-00139-JDL Document 82-5 Filed 09/03/20 Page 3 of 29   PageID #: 830




                              Rule 12(c) Motion 00114
Case 2:18-cv-00139-JDL Document 82-5 Filed 09/03/20 Page 4 of 29   PageID #: 831




                              Rule 12(c) Motion 00115
Case 2:18-cv-00139-JDL Document 82-5 Filed 09/03/20 Page 5 of 29   PageID #: 832




                              Rule 12(c) Motion 00116
Case 2:18-cv-00139-JDL Document 82-5 Filed 09/03/20 Page 6 of 29   PageID #: 833




                              Rule 12(c) Motion 00117
Case 2:18-cv-00139-JDL Document 82-5 Filed 09/03/20 Page 7 of 29   PageID #: 834




                              Rule 12(c) Motion 00118
Case 2:18-cv-00139-JDL Document 82-5 Filed 09/03/20 Page 8 of 29   PageID #: 835




                              Rule 12(c) Motion 00119
Case 2:18-cv-00139-JDL Document 82-5 Filed 09/03/20 Page 9 of 29   PageID #: 836




                              Rule 12(c) Motion 00120
Case 2:18-cv-00139-JDL Document 82-5 Filed 09/03/20 Page 10 of 29   PageID #: 837




                              Rule 12(c) Motion 00121
Case 2:18-cv-00139-JDL Document 82-5 Filed 09/03/20 Page 11 of 29   PageID #: 838




                              Rule 12(c) Motion 00122
Case 2:18-cv-00139-JDL Document 82-5 Filed 09/03/20 Page 12 of 29   PageID #: 839




                              Rule 12(c) Motion 00123
Case 2:18-cv-00139-JDL Document 82-5 Filed 09/03/20 Page 13 of 29   PageID #: 840




                              Rule 12(c) Motion 00124
Case 2:18-cv-00139-JDL Document 82-5 Filed 09/03/20 Page 14 of 29   PageID #: 841




                              Rule 12(c) Motion 00125
Case 2:18-cv-00139-JDL Document 82-5 Filed 09/03/20 Page 15 of 29   PageID #: 842




                              Rule 12(c) Motion 00126
Case 2:18-cv-00139-JDL Document 82-5 Filed 09/03/20 Page 16 of 29   PageID #: 843




                              Rule 12(c) Motion 00127
Case 2:18-cv-00139-JDL Document 82-5 Filed 09/03/20 Page 17 of 29   PageID #: 844




                              Rule 12(c) Motion 00128
Case 2:18-cv-00139-JDL Document 82-5 Filed 09/03/20 Page 18 of 29   PageID #: 845




                              Rule 12(c) Motion 00129
Case 2:18-cv-00139-JDL Document 82-5 Filed 09/03/20 Page 19 of 29   PageID #: 846




                              Rule 12(c) Motion 00130
Case 2:18-cv-00139-JDL Document 82-5 Filed 09/03/20 Page 20 of 29   PageID #: 847




                              Rule 12(c) Motion 00131
Case 2:18-cv-00139-JDL Document 82-5 Filed 09/03/20 Page 21 of 29   PageID #: 848




                              Rule 12(c) Motion 00132
Case 2:18-cv-00139-JDL Document 82-5 Filed 09/03/20 Page 22 of 29   PageID #: 849




                              Rule 12(c) Motion 00133
Case 2:18-cv-00139-JDL Document 82-5 Filed 09/03/20 Page 23 of 29   PageID #: 850




                              Rule 12(c) Motion 00134
Case 2:18-cv-00139-JDL Document 82-5 Filed 09/03/20 Page 24 of 29   PageID #: 851




                              Rule 12(c) Motion 00135
Case 2:18-cv-00139-JDL Document 82-5 Filed 09/03/20 Page 25 of 29   PageID #: 852




                              Rule 12(c) Motion 00136
Case 2:18-cv-00139-JDL Document 82-5 Filed 09/03/20 Page 26 of 29   PageID #: 853




                              Rule 12(c) Motion 00137
Case 2:18-cv-00139-JDL Document 82-5 Filed 09/03/20 Page 27 of 29   PageID #: 854




                              Rule 12(c) Motion 00138
Case 2:18-cv-00139-JDL Document 82-5 Filed 09/03/20 Page 28 of 29   PageID #: 855




                              Rule 12(c) Motion 00139
Case 2:18-cv-00139-JDL Document 82-5 Filed 09/03/20 Page 29 of 29   PageID #: 856




                              Rule 12(c) Motion 00140
